DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s AFCP 2.0 response filed on 01/25/2022, claims 1, 4, 7-10 and 12-16 are pending, and all pending claims have been amended in view of amended independent claim 1. Claims 2-3, 5-6, 11 and 17-20 have been previously cancelled.

Response to Amendment
With regard to the 35 USC 112(a) rejection, it is withdrawn due to claim amendments.
As for the 35 USC 102 and 103 rejections based on reference Ungari et al. US 2008/0269016 A1. The Applicant’s claim amendments has been fully considered and an updated search was confirmed, the individual and combination of references have been overcome. The 102 and 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1, 4, 7-8, 10 and 12-16 are allowed. (Renumbered as claims 1-10.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach the system for performing motor activity as recited in the independent claims. 
Ungari et al. (US 2008/0269016 A1, US 7625314 and US 7658694) discloses an athletic monitoring system comprising an on-body monitoring system 494, an external control unit 482, and a mobile unit 104 as shown in Fig. 4. However, Ungari does not disclose wherein the external control unit generates commands based on the detected gesture and detected voice commands from the on-body monitoring system. Ungari does not teach a plurality of mobile units, nor mention speech/voice detection.
Black et al. (US 10722775 B2) discloses a robotic training comprising an on-body monitoring system and a robot which has movements controlled by detected signals from the on-body monitoring system. Black discloses voice activated controls, but Black does not predate the current application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Roland E. Long, Jr. (Reg. No. 41,949) on February 2, 2022.

The application has been amended as follows: 
7. (Currently amended) The system according to claim 1, wherein said body sensor comprises a biometric sensor for detecting a biometric parameter of the trainer.

9. (Cancelled) 

15. (Currently amended) The system according to claim 1, wherein each of the plurality of modular device (3) has a rechargeable battery, the system comprising a container for housing the modular devices (3), said container comprising circuits for recharging the batteries of said modular devices (3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 2, 2022